PER CURIAM.
The errors assigned are: “(1) The court erred in maintaining the plea of res judicata herein filed to the supplemental petition of plaintiffs. (2) The court erred in rendering judgment dismissing the plaintiffs1' suit.” It is manifest that, if the first is not well taken, the second falls with it. The judgment sought to be reviewed is in these words:
“This cause came on to be heard on the exception of res judicata, and, a trial by jury being waived, the same was submitted to the court; whereupon, considering the law and the evidence to be in favor of the defendant and against the plaintiffs, the court finds that the exception of res judicata is sustained; and it is therefore ordered, adjudged, and decreed that the said exception of res judicata be sustained, and the plaintiffs’ suit dismissed, with costs.”
It at least doubtful whether there is anything in this action of the court subject to review by an appellate court. Rev. St. § 700; Norris v. Jackson, 9 Wall. 125; Dirst v. Morris, 14 Wall. 484; Cooper v. Omohundru, 19 Wall. 65; Tyng v. Grinnell, 92 U. S. 467; City of Key West v. Baer, 13 C. C. A. 572, 66 Fed. 440. If, however, this case does not come under the authority of the cases just cited, and we are authorized and required to review the action of the circuit court sought to be reversed, an inspection of the record and of the opinion of the supreme court in Groves v. Sentell, 153 U. S. 465, 14 Sup. Ct. 888, and of this court in Groves v. Sentell, 13 C. C. A. 386, 66 Fed. 179, shows that the circuit court found correctly on the plea of res adjuslieata, and the judgment is therefore affirmed.